Citation Nr: 1506426	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a visual field defect. 

2.  Entitlement to service connection for right knee disability, to include as secondary to unspecified service-connected disabilities.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for residuals of a stroke, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a heart condition, to include as secondary to diabetes mellitus.

6.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1982, and on active duty for training (ACDUTRA) from July 1989 to September 1989.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) dated April 2008 and August 2009

In September 2014, the Veteran testified during a Board hearing in Chicago, Illinois, before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.


FINDINGS OF FACT

1.  A visual field defect was neither incurred in nor related to service.

2.  A right knee disability was neither incurred in nor related to service.

3.  Diabetes mellitus was neither incurred in nor related to service.

4.  A stroke was neither incurred in nor related to service.

5.  A heart condition was neither incurred in nor related to service.

6.  The Veteran currently has no service-connected disabilities


CONCLUSIONS OF LAW

1.  The criteria for service connection for a visual field defect have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a right knee disability, to include as secondary to unspecified service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for residuals of a stroke, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  The criteria for service connection for a heart condition, to include as secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

6.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated February 2008 and June 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records have been obtained, as have records from his application for social security disability compensation, which included records of private treatment.  

The Board notes that the Veteran's service treatment records, with the exception of his entrance examination, are not associated with the claims file.  In an October 2009 letter, the Veteran was informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Veteran has not been provided with any VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R.§ 3.159(c)(4)(i).  As explained below, the Board finds that there is no competent and credible indication that any of the Veteran's claimed conditions are associated with service, and VA therefore has no duty to provide a medical examination.

With respect to the Veteran's claim for TDIU, the VCAA does not apply because the issue presented is solely one of statutory interpretation, and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as diabetes mellitus, certain heart conditions, and arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Visual Field Defect

The Veteran claims service connection for a visual field defect which negatively affects his peripheral vision on the right side.  Specifically, at his September 2014 hearing, the Veteran stated that he suffered an eye injury in service when a flash grenade exploded near him during a field training exercise in 1980, and that he was treated for the injury in service.  Since then, the Veteran stated he has required eyeglasses, and his peripheral vision has been negatively affected.

Private medical records from when the Veteran was treated for his stroke in October 2006 show that the Veteran reported that he had a history of a right visual field deficit which he had experienced for 7 years.

In January 2007, the Veteran underwent a consultative examination for the Illinois Bureau of Disability Determination Services as part of his application for social security disability benefits.  At this examination, the Veteran reported that he had a mild right visual field defect that had been discovered incidentally about 5 years prior.  The Veteran reported that he underwent a CT scan and MRI at that time, and was told that the defect was due to bilateral optic nerve edema.  The Veteran further reported that he was told by his doctors that the condition had no particular cause.

A February 2008 VA treatment record shows that the Veteran denied a history of trauma, and had a history of bilateral optic nerve edema.  April 2008 VA treatment records reflect visual field testing, noting contraction to I3e on the right side.  

The Board finds that the Veteran's evidence of a flash grenade injury lacks credibility and probative value.  The Veteran had been informed in October 2009 that his service treatment records were unavailable and more evidence was needed, yet did not provide any statement of an incident in service that could have caused his visual field defect until his September 2014 hearing.  This statement is inconsistent with the statements he made during his January 2007 social security examination, when he said that there was no particular cause of his visual field defect, as well as with his October 2006 statements which said that he had only suffered from the condition for 7 years.  Nor is there any indication that the Veteran reported the flash grenade incident to VA optometrists when he was seeking treatment for the condition.  

The Board recognizes that the Veteran's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  However, the Board finds that the Veteran's statement that his visual field defect arose in service is not credible and has no probative value.  Thus, the Board finds no probative evidence that the Veteran's visual field defect is caused by or related to service.  Service connection must therefore be denied.

Right Knee Disability

The Veteran claims service connection for a right knee disability.  In his February 2008 claim, the Veteran stated that his right knee pain is secondary to his other disabilities.  In contrast, in his April 2010 substantive appeal and at his September 2014 hearing, the Veteran stated that his current right knee pain stems from an injury he suffered in service walking in the woods during field training exercises in 1977.  The Veteran stated at the hearing that he was treated in service for this injury, and he had a slight limp ever since that incident.  The Veteran further stated that after service, something eventually happened that aggravated the knee and a private surgeon performed a repair on a quadriceps tendon tear in about 1998.  Later in the hearing he stated that the limp did not start until after service a couple of years before the surgery, but he had pain since the 1977 incident.  The Veteran stated that he had been told he had arthritis.

As discussed above, the Veteran underwent a consultative examination for the Illinois Bureau of Disability Determination Services as part of his application for social security disability benefits in January 2007.  At this examination, the Veteran reported that he experiences occasional severe pain in his right knee, resulting from a tendon injury treated surgically in 2004.  The Veteran reported that he still had pins in his knee.  A radiology report from March 2006 found minimal degenerative changes, a pin in the patella, and a pin in the soft tissues superior to the patella and anterior to the femur.  

In an April 2007 VA treatment record, the Veteran's primary care provider remarks that knee films noted post-surgical changes, and found full muscle strength and no tenderness to palpation.

The Board finds that the Veteran's evidence of the etiology of his right knee pain lacks credibility and probative value, because his statements regarding the condition have been vague and inconsistent.  The Veteran initially claimed to VA in February 2008 that his right leg pain was secondary to other disabilities, without mention of an in-service incident.  In his May 2008 notice of disagreement, the Veteran stated that his right knee problems were related to his active duty, without further elaboration.  The Veteran had been informed in October 2009 that his service treatment records were unavailable and more evidence was needed, yet did not provide VA with any evidence of the injury and its relationship with the subsequent surgery until his April 2010 substantive appeal, when he stated he injured his knee in service while walking in the woods.  He provided no information about his surgery until his September 2014 hearing, and the vague date he gave for the surgery is at least a half decade off from the date given in his January 2007 social security disability examination.  In the few times on the record that the Veteran has mentioned the pain in his right knee to private or VA treatment providers, it has been characterized as residuals of surgery with no mention of an initial injury.  The Board finds that the evolution of the Veteran's characterization of his pain from a condition secondary to his stroke to a condition arising in 1977 and aggravated 20 to 25 years later prior to surgery is vague and inconsistent.  

The Board recognizes that the Veteran's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  However, the Board finds that the Veteran's statement that his right knee pain arose in service is not credible and has no probative value.  Thus the Board finds no probative evidence that the Veteran's right knee pain is caused by or related to service.  Service connection must therefore be denied.

Diabetes Mellitus

The Veteran claims service connection for diabetes mellitus.  At his September 2014 hearing, the Veteran stated that he was told during his 1982 separation examination that he had high blood sugar, and he should do something about it.  The Veteran stated that he was not diagnosed with diabetes mellitus until around 2004.  He stated that he believed he was in the reserves at the time of diagnosis, but earlier in the hearing he had stated that he was discharged from the reserves in 1995.  Later in the hearing the Veteran stated that he was diagnosed with diabetes mellitus in the 1990s.

As discussed above, the Veteran underwent a consultative examination for the Illinois Bureau of Disability Determination Services as part of his application for social security disability benefits in January 2007.  At this examination, the Veteran reported that he had been diagnosed with diabetes mellitus in about 2001.

VA treatment records show that the Veteran has received ongoing treatment for his diabetes mellitus.

The Board finds that the Veteran's statement that he had high blood sugar in service lacks credibility and probative value.  The Veteran had been informed in October 2009 that his service treatment records were unavailable and more evidence was needed, yet did not provide any evidence to link his diabetes mellitus to service until his September 2014 hearing.  His testimony throughout his hearing was vague and inconsistent, on this and all issues.  

The Board recognizes that the Veteran's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  However, the Board finds that the Veteran's statement that he had high blood sugar in service is not credible and has no probative value.  Furthermore, even if the Veteran had been told in service about high blood sugar, an isolated high blood sugar test as much as two decades before the Veteran was diagnosed with diabetes is not evidence indicating a nexus.  For these reasons, the Board finds no probative evidence that the Veteran's diabetes mellitus is caused by or related to service.  Service connection must therefore be denied.

Residuals of a Stroke

Private medical records show that the Veteran suffered a stroke in October 2006.  The Veteran does not claim that his stroke is directly related to service, nor is there any evidence in the record to suggest such.  At his September 2014 hearing, the Veteran claimed his stroke is secondary to his diabetes mellitus; however, because the Board has denied service connection for the Veteran's diabetes mellitus, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.  The Board finds no evidence linking the Veteran's stroke to his service, and service connection must therefore be denied.

Heart Condition

Private medical records show that when the Veteran suffered a stroke in October 2006, he was also diagnosed with a mild left ventricular dysfunction.  At his January 2007 social security disability examination, the Veteran characterized this condition as mild congestive heart failure.  The Veteran does not claim that his heart condition is directly related to service, nor is there any evidence in the record to suggest such.  At his September 2014 hearing, the Veteran claimed his heart condition is secondary to his diabetes mellitus; however, because the Board has denied service connection for the Veteran's diabetes mellitus, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.  The Board finds no evidence linking the Veteran's heart condition to his service, and service connection must therefore be denied.

TDIU

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A veteran is totally disabled if his service-connected disability is, or his combined service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.   

Where the veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In light of the Board's denial of the Veteran's claims for service connection discussed above, the Board finds that the Veteran is not currently service connected for any disabilities.  The Veteran's claim for TDIU must therefore be denied as a matter of law.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a visual field defect is denied.

Service connection for right knee pain, to include as secondary to unspecified service-connected disabilities, is denied.

Service connection for diabetes mellitus is denied.

Service connection for residuals of a stroke, to include as secondary to diabetes mellitus, is denied.

Service connection for a heart condition, to include as secondary to diabetes mellitus, is denied.

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


